Russell, C. J.
Wliere a decree was entered in a proceeding for alimony, prosecuted in. behalf of a minor child of the defendant by her next friend, and the judgment of the trial court was carried by bill of exceptions to the Supreme Court, but no supersedeas was asked or granted, and thereafter execution issued upon the decree, and the fi. fa. was delivered to the sheriff for execution, and the defendant and father of the minor child sued out a petition for injunction to restrain the progress of a fi. fa. issued upon a garnishment sued out by the plaintiff in the alimony proceeding, the court did not err in refusing an interlocutory injunction or in ordering the sheriff to proceed with the execution of the garnishment fi. fa., because no supersedeas had been obtained and no legal reason was shown why a supersedeas was not sought.

Judgment affirmed.


All the Justices concur.

W. Inman Curry, for plaintiff. Paul T. Chance, for defendants.